                           Chambers Sent a Copy to Pro Se Plaintiff via Mail


                            UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
                                     300 QUARROPAS STREET
                                  WHITE PLAINS, NEW YORK 10601
                                           914 390 4130

Chambers of                                                          March 12, 2020
Hon. Lisa Margaret Smith
United States Magistrate Judge


                                   RE-SCHEDULING NOTICE

        Due to directives provided by the Chief Judge of the United States District Court for the

Southern District New York to limit in-person court appearances due to the risk presented by

COVID-19, the matter of Harris v. Community Housing Management Corp., et al., 17-cv-6312

(LMS) has been re-scheduled from an in-person status conference on Wednesday, March 18,

2020, at 11:00 AM, before the Hon. Lisa Margaret Smith, United States Magistrate Judge, to a

telephonic status conference on Wednesday, March 18, 2020, at 11:00 AM. Plaintiff’s

counsel is to have Defendant’s counsel on the line when contacting Chambers.



 Please Note: Counsel seeking to reschedule an appearance must have all parties on the line

                                    prior to contacting Chambers.
Case 1:20-mc-00138-CM Document 1 Filed 03/09/20 Page 1 of 2
Case 1:20-mc-00138-CM Document 1 Filed 03/09/20 Page 2 of 2
